

	

		II

		109th CONGRESS

		2d Session

		S. 2606

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Brownback (for

			 himself and Mr. Coburn) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to make publicly available on the official Medicare Internet site medicare

		  payment rates for frequently reimbursed hospital inpatient procedures, hospital

		  outpatient procedures, and physicians’ services.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Payment Rate Disclosure Act

			 of 2006.

		2.Public Internet

			 availability of medicare payment rates for frequently reimbursed procedures and

			 servicesTitle XVIII of the

			 Social Security Act is amended by adding at the end the following new

			 section:

			

				1898.Public Internet

				availability of medicare payment rates for frequently reimbursed procedures and

				services

					(a)In

				general

						(1)Initial

				postingDuring the initial

				period beginning on a date not later than 120 days after the date of the

				enactment of this section and ending on the date that is 240 days after such

				starting date, the Secretary shall make publicly available on the official

				Medicare Internet site the following:

							(A)Payment rates

				for hospital inpatient proceduresFor each procedure selected under

				subsection (b)(1)(A)(i) and for each Metropolitan Statistical Area or other

				payment area used for purposes of section 1886(d), the average rate of payment

				under such section for the procedure, determined without regard to the

				application of any deduction or coinsurance amount or any adjustment under

				subparagraph (B), (D), (F), or (G) of paragraph (5) of such section.

							(B)Payment rates for

				hospital outpatient proceduresFor each procedure selected under

				subsection (b)(1)(A)(ii) and for each county or other payment area used for

				purposes of section 1833(t), the average rate of payment under such section for

				the procedure, determined without regard to the application of any deductible

				or coinsurance.

							(C)Physician

				payment rates for physicians’ servicesFor each physicians’ service selected under

				subsection (b)(1)(A)(iii) and for each fee schedule area under section 1848,

				the average payment amount determined under the fee schedule under such section

				for the service, determined without regard to the application of any deductible

				or coinsurance.

							(D)Period for which

				payment rates are applicableA description of the period for which each

				payment rate or amount under subparagraph (A), (B), or (C) is

				applicable.

							(E)Services

				included in proceduresA

				description of the items and services included in each procedure selected under

				clauses (i) and (ii) of subsection (b)(1)(A).

							(F)NoticeA statement that the average payment rates

				and average payment amounts described in subparagraphs (A) through (C) are only

				applicable to the medicare program under this title and may not be available

				for an individual who is not purchasing such a procedure or service under such

				program.

							(2)Posting of

				expanded selectionDuring the

				period beginning on the date that is one day after the last day of the initial

				period described in paragraph (1), the Secretary shall make publicly available

				on the official Medicare Internet site the following:

							(A)Payment rates

				for hospital inpatient proceduresFor each procedure selected under

				subsection (b)(1)(B)(i) and for each Metropolitan Statistical Area or other

				payment area used for purposes of section 1886(d), the average rate of payment

				described in paragraph (1)(A) for the procedure.

							(B)Payment rates for

				hospital outpatient proceduresFor each procedure selected under

				subsection (b)(1)(B)(ii) and for each county or other payment area used for

				purposes of section 1833(t), the average rate of payment described in paragraph

				(1)(B) for the procedure.

							(C)Physician

				payment rates for physicians’ servicesFor each physicians’ service selected under

				subsection (b)(1)(B)(iii) and for each fee schedule area under section 1848,

				the average payment amount described in paragraph (1)(C) for the physicians’

				service.

							(D)Period for which

				payment rates are applicableA description of the period for which each

				payment rate or amount under subparagraph (A), (B), or (C) is

				applicable.

							(E)Services

				included in proceduresA

				description of the items and services included in each procedure selected under

				clauses (i) and (ii) of subsection (b)(1)(B).

							(F)NoticeA statement that the average payment rates

				and average payment amounts described in subparagraphs (A) through (C) are only

				applicable to the medicare program under this title and may not be available

				for an individual who is not purchasing such a procedure or service under such

				program.

							(b)Selection of

				procedures and services

						(1)In

				general

							(A)Initial

				selectionFor purposes of

				subsection (a)(1) and based on the most recent national data available, the

				Secretary shall select the following:

								(i)At least the 30 hospital inpatient

				procedures for which payment is most frequently provided under section

				1886(d).

								(ii)At least the 30 hospital outpatient

				procedures for which payment is most frequently provided under section

				1833(t).

								(iii)At least the 30 physicians’ services (as

				defined in section 1861(q)) for which payment is most frequently provided under

				section 1848.

								(B)Expanded

				selectionFor purposes of

				subsection (a)(2) and based on the most recent national data available, the

				Secretary shall select the following:

								(i)At least the 100 hospital inpatient

				procedures for which payment is most frequently provided under section

				1886(d).

								(ii)At least the 100 hospital outpatient

				procedures for which payment is most frequently provided under section

				1833(t).

								(iii)At least the 100 physicians’ services (as

				defined in section 1861(q)) for which payment is most frequently provided under

				section 1848.

								(2)Updating

				expanded selectionThe

				Secretary shall periodically update the procedures and services selected under

				paragraph (1)(B).

						(3)Further

				expansion of selectionThe

				Secretary shall expand the number of procedures and services selected under

				paragraph (1)(B) to include as many procedures and services as may be useful

				for an individual not entitled to benefits under part A or enrolled under part

				B in the purchase of such procedures and services.

						(c)Authority to

				post additional informationThe Secretary may make publicly available

				on the official Medicare website such information on the payment rate or

				payment amount under this title for a procedure, item, or service not selected

				under subsection (b) as may be useful for an individual not entitled to

				benefits under part A or enrolled under part B in the purchase of the

				procedure, item, or service. To the extent practicable, such information shall

				be provided for each payment area involved.

					(d)Administrative

				provisions

						(1)Use of most

				recent national dataThe

				information described in paragraphs (1) of subsection (b) and subsection (c)

				shall be based on the most recent national data available.

						(2)Accessibility by

				zip codeSuch information for

				an applicable payment area shall be accessible by any zip code included in such

				area.

						.

		

